Citation Nr: 1009203	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reinstatement of Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  
He died in March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of 
his death in March 2001.

2. The appellant filed a claim for DIC benefits in March 
2001, which was granted by a November 2001 rating decision, 
effective from March [redacted], 2001, the date of the Veteran's 
death.

3.  In July 2004, the appellant married H.F., when she was 56 
years old.

4.  By a July 2007 RO determination, DIC benefits were 
terminated effective July 1, 2004, based on the appellant's 
remarriage.


CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC 
benefits.  38 U.S.C.A. § 103 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.50, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was married to the Veteran at the time of his 
death in March 2001.  She filed a claim for DIC benefits in 
March 2001.  By a November 2001 rating decision, her claim 
was granted, and DIC benefits were awarded effective from 
March [redacted], 2001, the date of the Veteran's death.  In July 
2007, the appellant informed the VA that she had re-married 
on July [redacted], 2004, approximately one month prior to her 57th 
birthday.  A certificate of marriage was submitted revealing 
that the appellant married H.F., when she was 56 years old.  
Based on this new information, the RO issued a July 2007 
decision, terminating the appellant's entitlement to DIC 
benefits as of the first day of the month of remarriage (July 
1, 2004).  The appellant perfected an appeal to this July 
2007 determination, stating that she was unaware of the rules 
that required discontinuation of DIC benefits if a widow of a 
Veteran remarries before age 57.

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  Recent legislation has set forth 
some limited exceptions, providing for specific benefits to 
certain surviving spouses whose remarriages are still intact.  
In the Veterans Benefits Act of 2002, retention of CHAMPVA 
benefits was authorized for surviving spouses who remarried 
after the age of 55.  See Pub. L. 107-330, § 101(a), 116 
Stat. 2820 (2002) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  
The following year, legislation was enacted, permitting 
surviving spouses who remarried after the age of 57 to retain 
additional VA benefits, such as DIC and dependents' 
educational assistance.  See Veterans Benefits Act of 2003, 
Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) (codified at 
38 U.S.C.A. § 103(d)(2)(B)).

Thus, the law as it currently stands authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  Although the 
appellant stated that she was entitled to keep her CHAMPVA 
benefits, and assumed that she would also be able to retain 
DIC benefits upon remarriage, the law as it currently stands 
has a cut-off age of 55 for CHAMPVA benefits, but 55 is not 
the age implemented for DIC benefits, as noted above.  Here, 
the law clearly authorizes benefits only with the stated age 
limitations, and the Board's function is to apply the law, as 
it stands, to a particular case.

As indicated above, the record reflects and the appellant 
does not dispute that she was under age 57 at the time of her 
remarriage in July 2004.  The Board acknowledges that had she 
been 57 when her remarriage had taken place she would be 
entitled to reinstatement of DIC benefits under the current 
law.  The appellant maintains that she was only a little over 
a month short of her 57th birthday and had she known of the 
age requirement, she would have waited to marry.  She 
contends that VA failed in its due process duties by not 
informing her of the age requirement.  While the Board is 
sympathetic to the appellant's arguments, the Board is unable 
to provide a legal remedy.

In this regard, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S.Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  

While the appellant contends that she was unaware of the 
change in the law and did not receive notification thereof, 
the Board is bound to apply the law applicable at the time of 
the claim.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  
The Supreme Court of the United States has held that everyone 
dealing with the Government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 
1, 92 L. Ed. 10 (1947).  Thus, regulations are binding on all 
who seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance." Id. at 385, 68 S.Ct. 1.  
Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

Because the appellant's claim fails due to the absence of 
legal merit or lack of entitlement under the law, the claim 
must be denied as a matter of law.  


ORDER

Entitlement to reinstatement of DIC benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


